Citation Nr: 1544610	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-28 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from March 1956 to March 1961.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  Hearing loss is not attributable to the Veteran's service.

2.  Tinnitus is not attributable to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard January 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, as well as all identified VA and non-VA treatment records, have also been obtained.  

The Veteran was provided a VA medical examination in January 2012.  The examination findings are sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history; it describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one; and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

With audiological examinations, the threshold for normal hearing is from zero decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Id.  However, unless hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  

Some chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258 (2015).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

The Veteran has bilateral hearing loss as defined by VA regulations.  38 C.F.R.          § 3.385.  The Veteran asserts that he was exposed to the noise of heavy weapons fire during his sea service.   The Veteran's military records reflect that he served aboard the USS Renshaw in 1960, when the ship was engaged in combat exercises in the waters near Southeast Asia.  Acoustic trauma as a result of exposure to heavy weapons fire is therefore conceded, as it is consistent with the time, place and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(b).  

The Veteran's service treatment records include a March 1956 entrance examination; an April 1960 re-enlistment examination; and a February 1961 separation examination, all of which reflect normal hearing via a whispered voice test.  There are no reports of diminished hearing in the service treatment records.

A January 2012 VA audiological examination showed severe bilateral mixed hearing loss.  Acoustic trauma both during service and after the Veteran's discharge from service was noted and discussed.  The Veteran's post-service occupation was master electrician; the Veteran noted that he routinely used power tools with no hearing protection, and that he had once been involved in an explosion that resulted in severe burns over approximately 75 percent of his body.  He also used lawn care equipment and power tools at home without hearing protection.  The Veteran advised the examiner that he first observed hearing loss and tinnitus in the 1990s.  
The examiner found that it was not at least as likely as not that the Veteran's hearing loss was the result of service.  He pointed out that medical literature supports a conclusion that exposure to hazardous noise usually causes "immediate effects on hearing that are usually temporary at first."  The examiner acknowledged that the whispered voice tests conducted during the Veteran's service are generally not accepted as accurate measures of hearing loss; however, in his opinion, such tests, when conducted "with specificity and accuracy," can diagnose mild cases of hearing loss 82 to 89 percent of the time.  There were no findings of hearing loss recorded as a result of the whispered voice tests administered to the Veteran, nor were there any reports of decreased hearing acuity or tinnitus during service.  

Moreover, the Veteran also had several decades of post-service occupational noise exposure without the benefit of hearing protection, including an explosion which severely injured the Veteran.  The examiner concluded that the explosion that injured the Veteran was "more likely to have permanent effects on his hearing."  Thus, there is "insufficient evidence to establish a nexus between hearing loss and military noise exposure or military service."  

The examiner also found that the Veteran's tinnitus was not related to his service, because the Veteran reported an onset of tinnitus in the 1990s, many years after his separation from service.  The examiner concluded that the Veteran's tinnitus was more likely related to his hearing loss, which, in the examiner's opinion, was not related to service.  

The Veteran was also evaluated by a private physician, Dr. J.S.G., in March 2012.  Dr. G. indicated that the Veteran's hearing loss and tinnitus are related to his in-service acoustic trauma.  However, Dr. G. did not have access to the evidence of record; therefore, he was unable to address the evidence of post-service acoustic trauma.  In addition, his opinion is unsupported by adequate rationale.  Thus, it is of no probative value.  

In contrast, the VA examiner's opinion is based upon a review of the evidence of record, a personal examination of the Veteran, and his own professional judgment.  There is no probative evidence which contradicts it.  Thus, it is of significant probative weight.  

The Veteran does not assert, and the record does not reflect, that he first noticed hearing loss or tinnitus during service.  Rather, he indicates that his symptoms first manifested in the 1990s, approximately 30 years after his separation from service.  Thus, entitlement to service connection on the basis of a continuity of symptomatology after discharge is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In summary, the probative evidence of record reflects that the Veteran's hearing loss and tinnitus first manifested years after his separation from service and are not attributable to his service.  Service connection for hearing loss and tinnitus is therefore not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


